DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1320.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 526.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification recites the same reference characters for multiple elements. Some, but not all examples are: swab cup 526; swab cup 520; gas 520.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the explosive cutter" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim also recites “a cutter”. It is unclear if “the explosive cutter” is a different and distinct element from “a cutter” and the claim requires two different cutters; or if the recitation of “a cutter” refers to “an explosive cutter”. 
Claims 2-8 are rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 15, contain exclusively intended use limitations and recite no further definite structural limitations than that in the parent claim(s). While intended use limitations in apparatus claim(s) are not indefinite per se, the examiner holds claim(s) 15 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
 The first interpretation is that the intended use is inherent to the structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of parent claim(s) 14 inherently meets the limitations of the dependent claim(s) 15. In such a case the dependent claim(s) 15 do not further limit parent claim(s) 14, and is thus clearly improper under 112(d).
 The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the limitations of dependent claim(s) 15 provides some kind of structural limitation to parent claim(s) 14. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim(s) 15 that is not exclusively required by parent claim(s) 14, and claim(s) 15 is thus improper under 
 Put yet another way, in Applicant's attempt to word the claim functionally, as opposed to clearly reciting the structure that allows the system to perform the intended use recited in claim(s) 15, Applicant has rendered the structural requirements of claim(s) 15, and how they further limit the "downhole tubular cutting system" in claim(s) 14, unclear.
Additionally, whether an identical downhole tubular cutting system to that claimed in claim 15 would read on the claim would depend on the environment the operator intends to use the cutting system. 
It is unclear how to tell whether an identical cutting system would read on claim 15 if the operator selected the amount of cord/fuse based on the intent to use the system in a well with a bottom hole pressure of 1000 psi, but a. Never placed the system into the well; b. accidently placed the system into a well with a bottom hole pressure of 3000 psi; or c. intentionally decided to place the system into a well with a bottom hole pressure of 3000 psi with no modifications to the system. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
Claims 18-20 include the limitation “… a fluid…” it is unclear if this is the same fluid recited in independent claim 17, or if a second, additional fluid is required by the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesnut (US 3031964).

Regarding claim 1, Chesnut teaches:
A downhole tubular cutting system comprising: a cutter (Chesnut Fig. 1, 4-8; 1:12-26, 6:40-51) positionable downhole within a tubular (Chesnut comprising one of 11, 43, 65, 83, 91); and a fluid displacer (Chesnut comprising at least one of 21, 42, 57, 72, 100, 111) configured to displace fluid from a space (Chesnut via/near 21, 42, 57, 72, 100, 111) between the explosive cutter (Chesnut comprising at least one of 19, 39a, 62, 78, 101; 1:12-26, 6:40-51) and the tubular. 
	Note: The examiner takes the position that the individual embodiments alone meet the limitations of claim 1.  Multiple embodiments have been cited for claim 1 for easy of citation when rejecting dependent claims, which may only read on a single specific embodiment.

Regarding claim 2, Chesnut teaches:
The system of claim 1, wherein the fluid displacer is a gas generator (Chesnut comprising at least one of 24a, 32, 60, 75, 106, 112). 

Regarding claim 3, Chesnut teaches:
The system of claim 2, wherein the gas generator further comprises (Chesnut comprising at least one of 24a, 32, 60, 75, 106, 112) an explosive or combustible material to generate the gas. 

Regarding claim 4, Chesnut teaches:
The system of claim 2, wherein the gas generator is configured to generate gas downhole (Chesnut Fig. 1, 4, 6-8) of the cutter. Note: Figs. 4 and 6 include a portion of the gas generator both above and below the cutter.

Regarding claim 5, Chesnut teaches:
The system of claim 1, wherein the fluid displacer further comprises an airbag (Chesnut 35, 57) surrounding the cutter and configured to receive a gas that expands the airbag to displace the fluid. 

Regarding claim 7, Chesnut teaches:
The system of claim 1, wherein the space is an annulus (Chesnut comprising one of near 11, 43, 65, 83, 91) formed between the cutter and the tubular. 

Regarding claim 8, Chesnut teaches:
The system of claim 1, wherein the fluid in the space comprises a liquid (Chesnut 1:12-26). 

Regarding claim 17, Chesnut teaches:
A method for cutting a downhole tubular comprising: displacing a fluid (Chesnut via at least one of 21, 42, 57, 72, 100, 111; 1:12-26, 6:40-51) surrounding a downhole cutter (Chesnut Fig. 1, 4-8; 1:12-26, 6:40-51); and actuating (Chesnut 1:12-35, 6:40-51) the cutter to cut the tubular. 

Regarding claim 18, Chesnut teaches:
The method of 17, wherein displacing a fluid further comprises generating (Chesnut via at least one of 24a, 32, 60, 75, 106, 112) a gas downhole of the cutter. 

Regarding claim 19, Chesnut teaches:
The method of 17, wherein displacing a fluid further comprises expanding (Chesnut 4:32-43) an airbag (Chesnut 35, Fig. 4) surrounding the cutter by delivering a gas to or generating a gas within the airbag. 

Regarding claim 20, Chesnut teaches:
The method of 17, wherein displacing a fluid further comprises expanding (Chesnut 4:69-5:5) a housing (Chesnut 57) in which the cutter is housed.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slade (US 20040089450).

Regarding claim 17, Slade teaches:
A method for cutting a downhole tubular comprising: displacing a fluid (Slade [0046-0048]) surrounding a downhole cutter (Slade 10); and actuating (Slade [0046-0048]) the cutter to cut the tubular. 

Regarding claim 18, Slade teaches:
The method of 17, wherein displacing a fluid further comprises generating (Slade via 14) a gas downhole of the cutter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesnut in view of Conrad (US 3422897).

Regarding claim 6, Chesnut teaches:
The system of claim 1, wherein the fluid displacer further comprises an expandable housing (Chesnut 57) surrounding the cutter, the housing in an expanded position (Chesnut Fig. 5) displacing the fluid and actuating the detonation of the cutter but does not expressly state: the expansion of the housing being controllable by a setting rod.
 	Conrad teaches a downhole tool comprising an expandable housing (Conrad comprising 22) wherein the expansion of the housing being controllable by a setting rod (Conrad 14).
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Chesnut to include using a pull/setting rod to expand the housing surrounding the shaped charge of the cutter in order to allow the operator to verify the housing fully expanded by monitoring the pulling/expansion force exerted on the setting rod without the need for additional downhole sensors. 

Allowable Subject Matter
Claims 9-14, 16 are allowed.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stehle (US 20120138302) teaches using a downhole gas generator to displace downhole fluid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/David Carroll/           Primary Examiner, Art Unit 3674